DETAILED ACTION
	This is a final Office Action on the merits for U.S. Application 16/612,750. Receipt of the amendments and arguments filed on 07/22/2022 is acknowledged.
Claims 5, 7, 8, and 10-12 are pending.
Claims 1-4, 6, and 9 are cancelled.
Claims 5, 7, 8, and 10-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hadley (U.S. Patent 3,385,015) in view of Kim et al. (KR 20140117077).
Regarding claim 5, Hadley discloses a reinforcing method for a steel beam (the beam of figures 2 and 3 is constructed from steel) embodiment having a steel profile (see figure 2) comprising a lower head (the horizontal flange of element #12 welded at #13 to the web #1 can be considered the lower head of figure 2) and an upper head (#4) which is substantially parallel to said lower head (see figure 3, where such elements extend horizontal and parallel to one another), characterized by comprising the steps of:
connecting embedded studs (#14) to the steel profile (see figure 2),
positioning cables (#16) inside a mold system (the mold system formed by the side walls and end plate #19 to form a concrete channel),
positioning the steel profile on the mold system such that the embedded studs are placed into a concrete chamber (see figure 2),
applying pre-tensioning process to said cables by means of a pre-tensioning apparatus capable of applying tension force to the cable (col. 4, ll. 9-20 disclose the cables #16 are to be stressed using known means before the concrete is hardened),
fixing the tensions and positions of said cables and applying lower reinforcing concrete to the concrete chamber provided in the mold system (col. 5, ll. 10-24 disclose the cables are to be tensioned and held in place until the concrete is poured and cured),
removing the pre-tensioning apparatus and releasing the cables (see col. 5, ll. 10-24), and
transferring the tensioning forces, existing in the fixed cables and in the lower reinforcing concrete, to the steel beam through the embedded studs (see col. 5, ll. 10-24 and figure 2, where the forces placed on the concrete can be transferred to the studs embedded therein).
However, Hadley does not specifically disclose the use of a mold system which includes a fixture that is placed within the mold concrete chamber and which the studs are to be placed into. Hadley instead discloses the mold system stays with the hybrid steel beam and forms the outer perimeter of the hybrid beam after the concrete is to harden. It is highly well known in the art, as evidenced by Kim et al., that such hybrid steel and concrete beams can be constructed using steel I-beams which are to comprise of upper and lower heads, where a molding is used to hold concrete and attach such concrete to the lower head of the beam. The mold system is to comprise of a U-shaped channel #100 which the lower head of the beam is to be suspended within, where a fixture #30 that forms a rebar cage is to be received within the mold concrete chamber and also sheath tubes #40 for receipt of tensioning cables. Kim et al. teach that such a mold can instead be reusable rather than stay with the finished beam product and thus it would have been obvious to have used a mold system, as taught in Kim et al., which the studs and a fixture can be placed within and which can receive concrete so as to embed such studs and a fixture in Hadley in order to provide a reusable mold that saves costs on construction while also strengthening the concrete using the fixture inside the concrete rather than a metal casing outside of the concrete.
Furthermore, Hadley does not disclose connecting positioning arms of the mold system to connection plates of the steel beam in order to prevent a deflection in the steel profile which occurs due to the fixture and the cables. As explained above, Kim et al. disclose a reusable concrete mold assembly which uses arms #320 and connection plates #310 of the beam in order to prevent deflection of the steel profile relative to the concrete, where it would have been obvious to have provided such features within the invention of Hadley, when Hadley is modified to include a removable molding system as explained above, in order to provide a reusable mold that saves costs on construction while also preventing deflection of the mold system while the concrete hardens. 
Regarding claim 7, Hadley in view of Kim et al. render obvious the lower reinforcing concrete, obtained in said step (f), is allowed to set before the mold system is removed (as taught in Kim et al. and general knowledge in the art, the mold is held in place until the concrete hardens in order to prevent the concrete from deforming before it cures).
Regarding claim 10, Hadley in view of Kim et al. render obvious all of said steps are applied on the lower head for use in both simple beam and continuous beam applications (the method steps of Hadley in view of Kim et al. can be applied in both simple and continuous beam applications, where Hadley and Kim et al. disclose the use of the method on the lower head of a simple beam).
Regarding claim 11, Hadley in view of Kim et al. render obvious all of said steps are applied on the upper head for application in continuous beam embodiments (since the beam of Hadley can be used as a simple beam, such limitations of claim 11 are not required since they only occur for continuous beam embodiments).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hadley in view of Kim et al. and Grossman (U.S. Patent 4,700,516).
Regarding claim 8, Hadley does not specifically disclose the released cable ends are cut through an outer surface of the lower reinforced concrete. However, it is highly well known in the art, as evidenced by the background section of Grossman, that once the cables are tensioned and the concrete has hardened, the cables are cut in order to place the compression load upon the hardened concrete which the cables are embedded within. Therefore, it would have been obvious to have cut the ends of the cables embedded within the concrete of Hadley in order to make the assembly look cleaner with the cable end being flush with the outer perimeter of the hardened concrete.

Claims 5, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2006/065085) in view of Won (U.S. Publication 2003/0182883).
Regarding claim 5, Lee discloses a reinforcing method for a steel beam (the beam of figure 1 is constructed from steel) embodiment having a steel profile (see figure 1) comprising a lower head (#13) and an upper head (#11) which is substantially parallel to said lower head (see figure 1), characterized by comprising the steps of:
positioning a fixture (#70) and cables (#60) inside a mold system (#40),
connecting positioning arms (the vertical arms of the mold #40 or the horizontal flanges of the mold #40 of figure 5 can be considered the positioning arms) of the mold system to connection plates (plates #83 can be considered the connection plates of the steel beam or the plates #82 and #81 can be considered the connection plates of the steel beam) of the steel beam, in order to prevent a deflection in the steel profile which occurs due to the fixture and the cables (such arms and plates in each alternate interpretation as explained above are configured to prevent deflection of the assembly when the concrete is poured and allowed to harden)
positioning the steel profile on the mold system such that the fixture and lower head are placed into a concrete chamber (see figure 5).
However, Lee discloses the cables are post-tensioned and not pre-tensioned as defined nor does Lee disclose the use of embedded studs that are to be placed into the fixture. It is highly well known in the art, as evidenced by Won, that such hybrid prestressed steel and concrete girders can be constructed using cables that are either pre-tensioned or post-tensioned to yield the same prestressed concrete section. See paragraph 48. Won discloses such a tensioning can be completed using an oil jack. Won further discloses that such a lower head of the steel beam can be provided without embedded studs, as depicted in figure 8A, or can comprise of embedded studs #136 that can be placed within the reinforcing net fixture #134 that extends along the mold of the concrete assembly, as depicted in figure 8d. Therefore, it would have been obvious to have used a pre-tensioning method for such cables of Lee instead of a post-tensioning method since Won teaches that such methods are interchangeable with one another in order to obtain the same final structure of a pre-stressed concrete section attached to a lower head of a steel beam. Such a method of Lee in view of Won would thus disclose applying a pretensioning process upon the cables, such as through oil jacking as taught in Won, and fixing them in place until the concrete is applied within the chamber formed by the mold of Lee and then the tension is removed so that a compressive force is exerted onto the concrete after it hardens, as taught in paragraph 100 of Won, thus meeting such method steps as defined.
Furthermore, it would have been obvious to have included embedded studs upon the lower head of the beam of Lee such that the studs are placed within the reinforcing net fixture, as taught in Won, in order to strengthen the connection between the beam and concrete cured therebelow. 
Regarding claim 7, Lee in view of Won render obvious the lower reinforcing concrete, obtained in said step (f), is allowed to set before the mold system is removed (as taught in Lee and general knowledge in the art, the mold is held in place until the concrete hardens in order to prevent the concrete from deforming before it cures).
Regarding claim 8, Lee in view of Won render obvious in said step (g), the released cable ends are cut through an outer surface of the lower reinforcing concrete (paragraph 100 of Won discloses such cables are to be cut after the concrete has cured in order to transmit the force to the cured concrete, where such features would be provided within Lee as explained above).
Regarding claim 10, Lee in view of Won render obvious all of said steps are applied on the lower head for use in both simple beam and continuous beam applications (the method steps of Lee in view of Won can be applied in both simple and continuous beam applications, where Lee and Won both disclose the use of the method on a simple beam).
Regarding claim 11, Lee in view of Won render obvious all of said steps are applied on the upper head for application in continuous beam embodiments (since the beam of Lee can be used as a simple beam as depicted in figure 2, such limitations of claim 11 are not required since they only occur for continuous beam embodiments).
Regarding claim 12, Lee discloses a reinforcing method for a steel beam (the beam of figure 1 is constructed from steel) embodiment having a steel profile (see figure 1) comprising a lower head (#13) and an upper head (#11) which is substantially parallel to said lower head (see figure 1), the method comprising:
positioning a fixture (#70) and cables (#60) inside a mold system (#40),
applying lower reinforcing concrete to a concrete chamber provided in the mold system (concrete is to be poured in liquid form within the lower concrete chamber of form #40 as depicted in figure 5),
post-tensioning the cables (the cables are tensioned after the concrete is allowed to harden in order to post-tension such an assembly), and
transferring the tension forces, existing in the fixed cables and in the lower reinforcing concrete, to the steel beam (see figures 6 and 7 and page 19).
However, Lee does not disclose the use of embedded studs that are to be placed into the fixture. Won discloses that such a lower head of a steel beam can be provided without embedded studs, as depicted in figure 8A, or can comprise of embedded studs #136 that can be placed within the reinforcing net fixture #134 that extends along the mold of the concrete assembly, as depicted in figure 8d. Therefore, it would have been obvious to have included embedded studs upon the lower head of the beam of Lee such that the studs are placed within the reinforcing net fixture, as taught in Won, in order to strengthen the connection between the beam and concrete cured therebelow. 

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 7, 8, and 10-12 have been considered but are moot because Applicant’s amendments to the claims required the use of a different interpretation and rejection of the claim limitations in view of the prior art of record.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635